 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       LUIS ALBERTO VALENCIA,                                  Case No. 1:19-cv-000260-DAD-EPG-HC
12                        Petitioner,                            ORDER REGARDING PETITIONER’S
                                                                 STATUS REQUEST
13               v.
                                                                 (ECF No. 14)
14       KATHLEEN ALLISON,
                                                                 ORDER GRANTING PETITIONER
15                        Respondent.                            EXTENSION OF TIME TO FILE
                                                                 OBJECTIONS TO FINDINGS AND
16                                                               RECOMMENDATION
17                                                               ORDER DIRECTING CLERK OF COURT
                                                                 TO SEND PETITIONER COPIES OF
18                                                               MOTION TO DISMISS AND FINDINGS
                                                                 AND RECOMMENDATION
19
20              On September 30, 2019, Petitioner filed the instant request regarding the status of the

21 case. Therein, Petitioner indicates that the only documents he has received regarding this

22 proceeding are copies of the local rules, an order authorizing in forma pauperis status, and the

23 jurisdictional consent forms. (ECF No. 14).

24              On April 23, 2019, Respondent filed a motion to dismiss the petition as untimely. (ECF

25 No. 12). The declaration of service indicates that the motion was served on Petitioner by mailing

26 it to Petitioner’s current address. (ECF No. 12 at 3).1 On June 6, 2019, the undersigned issued
27 findings and recommendation to grant the motion to dismiss and dismiss the petition. (ECF No.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.
 1 13). The findings and recommendation was served on Petitioner by mailing it to Petitioner’s

 2 current address. Although the address the Court has on file for Petitioner matches the address

 3 included in the instant status request, the findings and recommendation was returned as

 4 undeliverable with a notation of “refused.”

 5         In light of Petitioner’s claim that he did not receive the findings and recommendation, IT

 6 IS HEREBY ORDERED that:

 7      1. Petitioner is GRANTED thirty (30) days from the date of service of this order to file

 8         objections to the findings and recommendation; and

 9      2. The Clerk of Court is DIRECTED to send Petitioner copies of Respondent’s motion to

10         dismiss (ECF No. 12) and the findings and recommendation (ECF No. 13).

11
     IT IS SO ORDERED.
12

13      Dated:    October 2, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
